Finelite, J.
The delinquent had been duly subpoenaed as a juror by the commissioner of jurors to attend at Trial Term, Part III, of this court for the term commencing April 18, 1910. He failed to appear. A fine of $100 was thereupon imposed, in accordance with the statute in such case made and provided, for his delinquency. At the end of said term the clerk of said Trial Part made his returns to the commissioner of jurors, including the names and residences of each person notified who did not attend or serve, and the name and residence of each person fined and the date and amount of his fine, which return contained the name of this delinquent. The commissioner of jurors there*28upon transmitted the list of the delinquent jurors (including the name of this delinquent) who have been returned as fined to the counsel to the corporation of the city of New York. Judiciary Law (Consol. Laws, ch. .30), art. 17, § 650. Thereafter and on June 21, 1910, an order to show cause was granted by this court and duly served upon said delinquent to show cause before this court on June 22, 1910, at 2 o’clock 3?. m., why the payment of the fine of $100 imposed should not be enforced, with costs, in pursuance of article 17, sections 651, 652, 653, Judiciary Law (Consol. Laws, ch. 30). On said return day delinquent appeared in pursuance to said order to show cause and after a hearing had the fine was reduced to the sum of $50 and costs, which fine was paid by said delinquent on the 27th day of June, 1910. On September 14, 1910, said delinquent obtained an order to show cause from one of the j ustices 'of this court, returnable on the 16th day of September, why the com-3iiissioner of jurors should not show cause and why an order Should not be made herein reducing and setting aside the fine imposed upon said Morris Katz as a delinquent juror and directing the repayment to him of the fine Í3nposed. On the return day of said order to show cause the corporate counsel, on behalf of the commissioner of jurors, duly appeared in opposition thereto. When said fine was imposed, if the delinquent felt aggrieved thereby, it was his duty to appeal therefrom to the Appellate Term. As this court after snaking its order lost jurisdiction in the premises, aaid the order for the enforcement of the fine, in whole or in part, is conclusive in respect thereto (Judiciary Law, art. 17, §§ 650 — 658), the motion for an order to remit said fine must, therefore, be denied, without costs.
Motion denied.